Citation Nr: 0716420	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  03-16 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nephrolithiasis, to 
include as secondary to service-connected chronic membranous 
glomerulonephritis.

2.  Entitlement to service connection for residuals of shell 
fragment wounds to the legs.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD). 

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic membranous glomerulonephritis.

5.  Entitlement to an initial disability rating in excess of 
10 percent for Type II diabetes mellitus.

6.  Entitlement to an effective date earlier than October 17, 
2000, for a grant of service connection for PTSD.

7.  Entitlement to an effective date earlier than October 17, 
2000, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).      


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active in the United States Navy from August 
1963 to April 1965 and in the United States Marine Corps from 
October 1965 to June 1968, with service in the Republic of 
Vietnam during his second period of service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the St. Petersburg, 
Florida, Regional office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and implemented in 38 C.F.R. § 3.159(b) (1) (2006), provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the claims on appeal were initially 
adjudicated by the RO in June 2002.  The veteran submitted a 
notice of disagreement and the RO issued a statement of the 
case in May 2003.  It wasn't until a June 2003 letter that 
the RO provided the veteran notice as required by law.  

The purpose of 5103(a) notification is to ensure that the 
claimant's case is presented to the initial decisionmaker 
with whatever support is available, and to ensure that the 
claimant understands what evidence will be the respective 
parties prior to the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)("Mayfield II").  VA's duty to notify cannot be 
satisfied by various post-decisional documents as they do not 
contain the same contend or serve the same purpose as 
§ 5103(1) notification.  Id.; Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The record fails to show that VA readjudicated the veteran's 
claims following the provision of the required notice and the 
completion of all indicated development of the record.  
Whether the ultimate decision on the merits of the claims 
made by the agency of original jurisdiction would have been 
different had complete VCAA notice been provided at an 
earlier time is not known.  Therefore, it may be prejudicial 
to the appellant for the Board to proceed to finally decide 
the issues on appeal without proper notice and further 
adjudicatory action by the RO via the AMC.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  For that 
procedural reason, this case must be remanded prior to 
further appellate review.  


Accordingly, the case is REMANDED for the following action:

Review the record and determine whether 
notice which complies with the VCAA has 
been sent.  If necessary, send content 
complying notice.  Thereafter, re-
adjudicate the claims based on a 
consideration of all of the evidence of 
record.  If any benefits sought on appeal 
are not granted, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter which the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

